United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.U., Appellant
and
U.S. POSTAL SERVICE, LINDA MAR
STATION, Pacifica, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1281
Issued: April 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2017 appellant, filed a timely appeal from March 17 and April 27, 2017 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $48,300.57 for the period January 1, 2011 to
April 2, 2016; (2) whether OWCP properly determined that appellant received an overpayment of
compensation in the amount of $1,519.79 for the period June 30 to August 20, 2016; and
(3) whether OWCP properly determined that appellant was at fault in the creation of the
overpayments of compensation in the amount of $48,300.57 and $1,519.79, thereby precluding
waiver of recovery of the overpayments.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that she is not at fault in the creation of the overpayments as
she was misled by OWCP, the Social Security Administration (SSA), and the Office of Personnel
Management (OPM).
FACTUAL HISTORY
OWCP accepted that on October 26, 1991 appellant, then a 42-year-old mail carrier,
sustained a back strain as a result of tripping on a sidewalk while walking with her mailbag. It
paid wage-loss compensation and medical benefits. On November 27, 2006 OWCP accepted a
recurrence of disability from April 27 to July 22, 2006 and paid additional wage-loss compensation
benefits. On September 15, 2010 it expanded acceptance of appellant’s claim to include
displacement of the lumbar intervertebral disc without myelopathy and paid compensation
benefits. By decision dated March 14, 2011, OWCP reduced her compensation, effective that date,
based on her capacity to earn wages in a constructed position of floral designer (retail trade). It
paid appellant compensation for partial disability on the supplemental rolls beginning March 14,
2011, and placed her on the periodic rolls beginning March 31, 2011.
In EN1032 forms signed by appellant on December 27, 2011, December 28, 2012,
January 3, 2014, January 1, 2015, and January 5, 20162 she responded “NO” to the question of
whether she received benefits from SSA as part of an annuity for federal service. By signing the
forms, appellant certified that all the statements made in response to the questions on the form
were true, complete, and correct to the best of her knowledge and belief. In December 10, 2012,
December 18, 2013, and December 16, 2014 letters accompanying the EN1032 forms, she was
advised that she “must report to OWCP … any income or change in income from
Federally[-]assisted disability or benefit programs” as this information would be used to decide
whether she was entitled to continue receiving these benefits or whether her benefits should be
adjusted.
In a facsimile transmittal dated January 21, 2016, OWCP requested SSA to provide
information regarding any dual benefits appellant may have received.
On March 29, 2016 SSA submitted a form which showed SSA benefit rates with a Federal
Employees Retirement System (FERS) offset and without a FERS offset from January 2011
through December 2015. OWCP then calculated wage-loss compensation benefits that appellant
should have received with appropriate offset.
In a notice dated April 29, 2016, OWCP advised appellant of its preliminary determination
that she received a $48,300.57 overpayment of compensation for the period January 1, 2011 to
April 2, 2016 due to the failure to offset her FECA benefits for SSA benefits she received. It found
appellant at fault in the creation of the overpayment because she had made statements on the Form
EN1032 which she knew or should have known were incorrect, failed to provide information
which she knew or should have known was material, and accepted payments which she knew or
should reasonably have known were incorrect. OWCP advised her that she could submit evidence
challenging the fact, amount, or fault finding and request waiver of recovery of the overpayment.
2
Appellant actually listed the date that she signed the form, sent to her on December 12, 2015, as “January 5, 2015.”
From the context of the evidence, the date should have been January 5, 2016.

2

Additionally, it informed appellant that, within 30 days, she could request a telephone conference,
a final decision based on the written evidence, or a prerecoupment hearing. OWCP requested that
she complete an enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation.
On May 6, 2016 appellant requested a telephone conference with OWCP. She requested
waiver of recovery as she was not at fault in the creation of the overpayment. In a May 17, 2016
letter, appellant noted that, upon her completion of an employee rehabilitation program, the
director of the program specifically told her that the amount of money she would receive from the
Department of Labor (DOL) was set even if she started a different higher paying job. She further
noted that an SSA official told her that the amount of money she received from SSA had nothing
to do with DOL. Appellant thought that she was properly informed based on the information she
received from two official departments. She contended that she was not hiding anything on the
forms.
Appellant submitted a completed Form OWCP-20, on which she reported total monthly
income of $1,054.00 in SSA benefits. Her reported monthly expenses totaled $1,820.00.
Appellant also reported $6,000.00 in assets, including checking and savings accounts and other
personal property and other funds.
On July 15, 2016 appellant retroactively elected to receive OPM retirement benefits in lieu
of FECA benefits, effective June 30, 2016. She continued to receive compensation benefits on the
periodic rolls in the amount of $1,519.79 through August 20, 2016.
In an August 19, 2016 letter, appellant contended that she was underpaid as she received
approximately $1,500.00 a month in compensation benefits from DOL for one year and only
received $1,000.00 a month in benefits from SSA beginning January 1, 2011.
In a March 15, 2017 notice, OWCP advised appellant of its preliminary determination that
she received a $1,519.79 overpayment of compensation for the period June 30 to August 20, 2016,
because she had received both FECA and OPM benefits for the same period. Appellant was found
at fault in creating the overpayment because she was aware or should have reasonably been aware
that compensation and retirement benefits were not payable concurrently. She was advised of
rights she could exercise in an attempt to overturn the preliminary finding, including the right to
request a telephone conference. OWCP requested that appellant complete the enclosed Form
OWCP-20 and submit supporting financial documents.
On March 17, 2017 appellant participated in a telephone conference with an OWCP claims
examiner regarding the $48,300.57 overpayment preliminary determination. She acknowledged
that she understood the principles of a FERS offset.
By decision dated March 17, 2017, OWCP finalized its preliminary determination that
appellant received a $48,300.57 overpayment of compensation for the period January 1, 2011
through April 2, 2016. It found that she was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment. OWCP requested that appellant submit the full
amount of the overpayment or contact it within 30 days to make appropriate arrangements for
recovery.

3

By letter dated March 21, 2017, the employing establishment submitted a notification of
personnel action (Form SF-50) dated August 2, 2016 which indicated that appellant had retired
effective June 30, 2016 and that she was covered under FERS retirement plan.
On March 28, 2017 appellant requested a telephone conference with OWCP regarding the
$1,519.79 overpayment preliminary determination. She challenged OWCP’s finding that she was
at fault in creation of the overpayment. In an undated letter, appellant referenced enclosed
statements revealing her loss of income in the amount of $20,000.00 during the first and second
years after her accepted employment injury while working as a floral designer. She noted that her
DOL caseworker told her to take the larger amount of money when she asked her about retirement.
Appellant maintained that she would not have taken SSA benefits before her full benefit date had
she known that she could not do it. She thought that she had an option of taking a DOL check or
the employing establishment retirement check.
In an accompanying Form OWCP-20, appellant reported no monthly income. She reported
monthly expenses that totaled approximately $2,035.00.3 Appellant advised that she had
$101,500.00 in assets, including cash on hand, checking and savings accounts, and $100,000.00
in a Thrift Savings Plan account.
On April 27, 2017 OWCP issued a decision finalizing the preliminary determination that
appellant received a $1,519.79 overpayment of compensation for the period June 30 through
August 20, 2016.4 It found that she was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment. OWCP noted that during a telephone
conference, appellant had indicated that she was unsure as to when she began receiving OPM
retirement benefits and the dates covered by the compensation received. OWCP requested
repayment be made in full or that she contact it about repayment arrangements within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion of
SSA benefits based on age or death that are attributable to federal service and that, if an employee
receives SSA benefits based on federal service, his or her compensation benefits shall be reduced
by the amount of SSA benefits.6
3

The Board notes that it appears that appellant inadvertently calculated $2,050.00 rather than $2,035.00 in monthly
expenses.
4

The Board notes that a memorandum regarding the April 27, 2017 telephone conference is not contained in the
case record.
5

5 U.S.C. § 8102(a).

6
Id. at § 8116(d); see G.B., Docket No. 11-1568 (issued February 15, 2012); see also Janet K. George (Angelos
George), 54 ECAB 201 (2002).

4

OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.7 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. It will
also provide a hypothetical SSA benefit computed without FERS covered earnings. OWCP will
then deduct the hypothetical benefit from the actual benefits to determine the amount of benefits
which are attributable to federal service and that amount will be deducted from FECA benefits to
obtain the amount of compensation payable.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $48,300.57 for the period January 1, 2011 to April 2, 2016.
OWCP accepted that appellant sustained back strain and sprain and displacement of the
lumbar intervertebral disc without myelopathy on October 26, 1991 while in the performance of
duty. Appellant’s August 2, 2016 Form SF-50 documented her enrollment in the FERS retirement
plan.
Appellant received FECA partial disability compensation and SSA age-related retirement
benefits concurrently from January 1, 2011 to April 2, 2016. OWCP requested, and SSA provided,
information regarding her applicable SSA rates and their effective dates. Based on these rates, it
determined that appellant received a prohibited dual benefit from January 1, 2011 to April 2, 2016
in the amount of $48,300.57, because she received compensation from OWCP and SSA benefits
without an appropriate offset. The offset provision of section 8116(d)(2) applies to SSA benefits
that are attributable to federal service. Appellant received SSA benefits under the FERS system.
As noted, the receipt of concurrent FECA and FERS benefits attributable to federal employment
is a prohibited dual benefit.9 As appellant received SSA benefits based on her federal service
concurrently with partial disability compensation from OWCP without an appropriate offset, she
received an overpayment of compensation.
The Board has reviewed OWCP’s calculations of the dual benefits appellant received and
finds that it properly determined that she received dual benefits totaling $48,300.57, creating an
overpayment of compensation in that amount. The Board notes that, on appeal, appellant does not
contest the fact or amount of the overpayment.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.11 (February 1995); see R.C.,
Docket No. 09-2131 (issued April 2, 2010).
8

See P.G., Docket No. 13-0589 (issued July 9, 2013).

9

B.L., Docket No. 13-1422 (issued June 2, 2014).

5

LEGAL PRECEDENT -- ISSUE 2
Section 8116(a) of FECA provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being compensated
for under FECA.10
Under section 10.421(a) of OWCP’s implementing federal regulations, a beneficiary may
not receive wage-loss compensation concurrently with a federal retirement or survivor annuity.11
The beneficiary must elect the benefit that he or she wishes to receive.12
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,519.79 for the period June 30 to August 20, 2016.
On July 15, 2016 appellant retroactively elected OPM retirement benefits beginning
effective June 30, 2016. She also received wage-loss compensation from OWCP for the period
June 30 to August 20, 2016. As noted, an employee cannot receive compensation under FECA
and retirement pay from OPM for the same period.13
As appellant elected retirement benefits from OPM for a period already covered by FECA
compensation payments, the Board finds that she did in fact receive an overpayment of
compensation for the entire amount. Her election of retirement annuity benefits from OPM,
beginning June 30, 2016 and continuing through August 20, 2016, created a prohibited dual benefit
under section 8116 of FECA. The record supports that appellant received partial disability
compensation in the amount of $1,519.79 for the period June 30 to August 20, 2016. The Board
finds, therefore, that an overpayment of compensation in the amount of $1,519.79 was created
from June 30 to August 20, 2016.14
LEGAL PRECEDENT -- ISSUE 3
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.15 The fact that the overpayment was the result of error by OWCP or another
10

5 U.S.C. § 8116(a).

11

20 C.F.R. § 10.421(a).

12

Id.

13

Id.

14

5 U.S.C. § 8116; see N.P., Docket No. 15-1799 (issued January 11, 2016).

15

20 C.F.R. § 10.433(a).

6

government employing establishment does not by itself relieve the individual who received the
overpayment of liability for repayment if the individual also was at fault for receiving the
overpayment.16 Each recipient of compensation benefits is responsible for taking all reasonable
measures to ensure that payments he or she received from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events that may affect entitlement
to or the amount of benefits. A recipient who has done any of the following will be found to be at
fault with respect to creating an overpayment: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).17
With respect to whether an individual is without fault, section 10.433(b) of OWCP
regulations provides that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.18
ANALYSIS -- ISSUE 3
The Board finds that appellant was at fault in the creation of the $48,300.57 overpayment
of compensation for the period January 1, 2011 through April 2, 2016.
The record reflects that appellant accepted payments covering the period January 1, 2011
to April 2, 2016 which she knew or should have known to be incorrect. She was advised on several
occasions that receipt of SSA benefits would affect her entitlement to FECA compensation, but
she continued to accept full FECA benefits during the period January 1, 2011 to April 2, 2016 in
addition to her SSA benefits. In December 10, 2012, December 18, 2013, and December 16, 2014
letters accompanying EN1032 forms, appellant was repeatedly advised that she must inform
OWCP immediately if she received benefits from federally-assisted disability or benefit programs
as this would affect her benefits from OWCP.
Despite being given notice that receipt of SSA benefits would reduce her entitlement to
FECA compensation, appellant continued to accept full FECA benefits during the period
January 1, 2011 to April 2, 2016. In addition, she also failed to provide information which she
knew or should have known to be material for a portion of the period January 1, 2011 to
April 2, 2016. In EN1032 forms signed on December 27, 2011, December 28, 2012, January 3,
2014, and January 1, 2015, appellant responded “NO” to the question of whether she received
benefits from the SSA as part of an annuity for federal service, despite the fact that she had received
such benefits in the 15-month period preceding her signing of the form. By signing the form,

16

Id. at § 10.435(a).

17

Id. at § 10.433(a); see Kenneth E. Rush, 51 ECAB 116 (1999).

18

Id. at § 10.433(b).

7

appellant certified that all of the statements made in response to the questions on the form were
true, complete, and correct to the best of her knowledge and belief.
The Board thus finds appellant at fault under the third standard, as she accepted
compensation which she knew or should have known she was not entitled to receive19 and, as such,
recovery of the overpayment of compensation in the amount of $48,300.57 may not be waived.
The Board further finds that appellant was at fault in the creation of the $1,519.79
overpayment of compensation for the period June 30 through August 20, 2016 on the same basis.
As set forth above, appellant had been advised that a person who receives compensation
benefits under FECA is not permitted to receive retirement benefits concurrently with FECA
payments. Notwithstanding this notice, she made an election to receive retirement benefits
retroactively to June 30, 2016. Appellant received FECA benefits in the amount of $1,519.79 for
the period June 30 to August 20, 2016. She was clearly aware that she could not receive
compensation for wage-loss and OPM benefits for the same period.
The employing establishment informed OWCP that appellant was retiring, effective
June 30, 2016 and appellant informed OWCP that she had elected OPM benefits. Appellant made
an election, when she elected to receive retirement benefits, to receive a prohibited dual benefit
under 5 U.S.C. § 8116. Her election created an overpayment of compensation in the amount of
$1,519.79, and as of the effective date of the commencement of her retirement benefits, she knew
or should have known that she was not permitted to receive both FECA disability benefits and
OPM annuity benefits for the same period.20
The Board, therefore, finds appellant at fault under the third standard, as she accepted
compensation which she knew or should have known she was not entitled to receive21 and, as such,
she is not eligible for waiver of recovery of the $1,519.79 overpayment.
While appellant contends on appeal that she was told by department officials, including an
OWCP caseworker, that she could receive OWCP compensation benefits and SSA retirement
benefits at the same time, there is no documentation in the record which supports this argument.22
She also generally contends on appeal that she should have received compensation for periods in
which she received no compensation. As explained, the Board only has jurisdiction over the

19

5 U.S.C. § 8129(b); id. at § 10.433(a).

20

See A.P., Docket No. 15-0586 (issued June 6, 2016); N.P., supra note 14; B.G., Docket No. 14-2002 (issued
August 13, 2015).
21

Supra note 19.

22

In such cases, there must be documentation to show that misinformation was communicated by either OWCP or
the employing establishment. Furthermore, there cannot be any evidence that the individual knew or should have
known the proper course of action to be followed. Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.5b(2) (June 2009).

8

March 17 and April 27, 2017 OWCP decisions finding that overpayments occurred during specific
periods. The Board does not have jurisdiction to review any other periods of compensation.23
With respect to recovery of the overpayment, the Board’s jurisdiction is limited to
reviewing those cases where OWCP seeks recovery from continuing compensation benefits under
FECA.24 As appellant is no longer receiving wage-loss compensation, the Board does not have
jurisdiction with respect to the recovery of the overpayment under the Debt Collection Act.25
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $48,300.57 for the period January 1, 2011 to April 2, 2016. The
Board further finds that OWCP properly determined that she received an overpayment of
compensation in the amount of $1,519.79 for the period June 30 to August 20, 2016. Lastly, the
Board finds that OWCP properly determined that appellant was at fault in the creation of the
overpayments of compensation in the amount of $48,300.57 and $1,519.79, thereby precluding
waiver of recovery of the overpayments.

23

See 20 C.F.R. § 501.2(c).

24

Cheryl Thomas, 55 ECAB 610 (2004).

25

Id.

9

ORDER
IT IS HEREBY ORDERED THAT that the April 27 and March 17, 2017 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

